Citation Nr: 1431569	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as anoxic encephalopathy due to or as a consequence of coronary artery disease (CAD).  Other significant conditions contributing to death but not resulting in the underlying cause noted above were listed as renal failure and respiratory failure.  An autopsy was not performed.  

2.  At the time of his death, service connection was not in effect for any condition.

3.  The probative evidence of record does not show that the listed causes of the Veteran's death were related to his active military service.

4.  A psychiatric disorder was not present in service, was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service, and is not shown to be related to his active military service. 



CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided notification letters in December 2006, March 2011, and July 2013 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letters were provided to the appellant, the claim was readjudicated in a June 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant and her representative submitted numerous written statements discussing their contentions.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  

In addition, VA medical opinions with respect to the claim on appeal were obtained in December 2013 and June 2014.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of Dependency and Indemnity Compensation claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 and June 2014 VA medical opinions obtained in this case is more than adequate, as they are predicated on a full reading of the record.  In particular, the examiners considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

The appellant's claim was previously before the Board in July 2013, October 2013, and April 2014 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as identified private treatment records and to obtain a VA medical opinion.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in September 2006.  In a February 2007 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.  In July 2013, October 2013, and April 2014, the Board remanded the appellant's claim for further evidentiary development and it is now before the Board for final appellate consideration.

The appellant and her representative have asserted that coronary artery disease, one of the listed causes of death for the Veteran, was caused or exacerbated by posttraumatic stress disorder (PTSD); a disorder they claim was incurred as a result of his active military service. 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any heart, lung, renal, or psychiatric disorder.  

Post-service private treatment records, including multiple instances of inpatient treatment, dated from 1958 to 1996 revealed findings of multiple psychiatric disorders, to include dementia; schizophrenia; and schizophrenic reaction, catatonic, paranoid, and chronic undifferentiated type. 

In a September 1962 VA neuropsychiatric examination report, the examiner diagnosed schizophrenic reaction, paranoid type, in fairly good remission, with neurotic reaction, anxiety and conversion symptoms.  The examiner also commented that another doctor had mentioned the Veteran's accelerated pulse.  In VA psychiatric examination reports dated in July 1964, January 1966, and May 1966, examiners again diagnosed schizophrenic reaction, paranoid type, in fairly good or partial remission.  Additional VA treatment records dated from 2001 to 2006 showed continued treatment for bipolar disorder, bipolar affective disorder, and hypertension.  An October 2005 VA treatment record revealed a positive PTSD screening, but noted the Veteran denied any current problems. 

A September 2006 press release from the Michigan Department of Military and Veterans Affairs detailing combat seen by the Veteran's company on campaigns during his period of active service was associated with the claims file.  Service personnel records associated with the record in August 2013 listed a military occupational specialty of Light Truck Driver, as well as reflected that the Veteran participated in campaigns in Northern France, Ardennes, Central Europe, Rhineland, and Normandy and was awarded five Bronze stars for the above campaigns.

The Veteran died on the same day of admission to hospice at a private facility in August 2006.  Hospice treatment records showed the Veteran's past medical history included multiple conditions, such as dementia, cerebrovascular accident, encephalopathy, type II diabetes mellitus, dialysis, neurogenic bladder, prostate cancer, anemia, bipolar disorder, history of urosepsis, dysphagia, respiratory failure and ventilator dependence. 

The Veteran's certificate of death lists the immediate cause of death as anoxic encephalopathy due to or as a consequence of CAD.  Other significant conditions contributing to death but not resulting in the underlying cause noted above were listed as renal failure and respiratory failure.  An autopsy was not performed.  At the time of the Veteran's death, service connection was not in effect for any disability.

In an October 2013 statement, the appellant's representative reiterated assertions that the Veteran's death was the result of a mental health disorder that VA never recognized as PTSD or being connected with his combat experience during World War II.  The representative cited to internet and medical treatise evidence detailing the effects of PTSD on the heart. 

In the December 2013 VA medical opinion, the VA examiner indicated that the etiology of the cause of the Veteran's death was likely type II diabetes and hypertension.  It was noted that those conditions were known risk factors for development of CAD, which could cause decreased blood flow to brain causing anoxic encephalopathy.  The examiner further opined that disorders listed as the Veteran's cause of death, anoxic encephalopathy, CAD, renal failure, and respiratory failure, were "less likely as not" incurred in or due to the Veteran's active duty service.  Finally, the examiner also opined that the Veteran's mental health disorder was "less likely as not" incurred in or due to his active duty service.

In the cited rationale, the VA examiner highlighted that a detailed review of record showed no documentation in the service treatment records that the Veteran received treatment for a mental health condition or for any medical condition listed on his death certificate during service.  It was further noted that the Veteran was first diagnosed with a psychiatric disorder in 1958, 12 years after service discharge.  At that time, the Veteran was described as having delusional thoughts, violent outbursts, and paranoid thoughts.  However, the examiner commented that there were no findings that the Veteran had delusions or thoughts relating to military service at that time.  It was noted that VA treatment records dated from 2004 to 2006 showed the Veteran's bipolar disorder was stable with use of various medications.  While the examiner acknowledged an isolated positive PTSD screening in an August 2005 VA treatment record, it was clearly indicated by the examiner that none of the reported symptoms were found to be associated with service or that PTSD was ever diagnosed.  The examiner commented that evidence of record did not show that the Veteran's mental health conditions were unstable prior to death.  The examiner concluded that past medical diagnoses were "most likely" the cause of the Veteran's death. 

In the June 2014 VA medical opinion, another VA examiner opined that it was "less likely as not" that the Veteran had PTSD due to lack of evidence.  It was noted that the Veteran had consistently been diagnosed with schizophrenia/bipolar disorder since 1958.  Like the December 2013 VA examiner, this examiner acknowledged the Veteran's positive VA PTSD screening in 2005, but also found that it had been a screening and not a diagnosis.  It was noted that the last VA psychiatrist who saw the Veteran in June 2005 noted no nightmares and listed a history of bipolar disorder and rule out schizoaffective disorder.  The examiner found that the Veteran's symptoms were more consistent with bipolar disorder.  It was again highlighted that there was no documentation of mental treatment during military service and that there was no evidence to link the Veteran's death to his psychiatric condition.  

In a June 2014 statement, the appellant's representative again asserted that the Veteran's cardiovascular problems were caused by or aggravated by psychiatric problems incurred due to combat service, and ultimately resulted in the Veteran's death.  The representative continued to cite to internet and medical treatise evidence detailing the effects of PTSD and sleep impairment on the heart and chronic diseases.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any psychiatric disorder or any condition listed on the Veteran's death certificate was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1946.  Available service treatment records do not reflect any heart, lung, renal, or psychiatric findings.  

Post-service medical evidence of record first showed heart, lung, renal, and psychiatric findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any psychosis was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1946.  

Significantly, the record does not include any medical evidence or opinion suggesting a causal relationship between the Veteran's fatal disorders or any diagnosed psychiatric disorder and his active military service, and neither the appellant nor her representative has identified or alluded to the existence of any such opinion.  In fact, the December 2013 and June 2014 VA examiners found that it was "less likely as not" that the listed causes of death or any diagnosed psychiatric disorder were incurred in or due to the Veteran's active duty service.  It was concluded that past medical diagnoses were "most likely" the cause of the Veteran's death and that there was no evidence to link his death to his psychiatric condition.  

Thus, there is no basis upon which to conclude that the Veteran's listed causes of death or any diagnosed psychiatric disorder were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In support of the appellant's claim, her representative submitted internet and medical treatise excerpts detailing the effects of PTSD and sleep impairment on the heart and other chronic diseases.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research and medical treatise materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.  

The appellant's statements that a cause of the Veteran's death, CAD, was caused by or aggravated by a psychiatric disorder incurred due to combat service, are not competent.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing, which the appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Board is cognizant that the appellant's statements are competent evidence as to observable symptomatology, including sleep impairment and anxiety.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Accordingly, service connection for the cause of Veteran's death is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that any psychiatric disorder or any condition listed on the Veteran's death certificate was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


